Citation Nr: 1749885	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-09 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include ulcers, to include as due to herbicide exposure. 

3.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include ulcers, to include as due to herbicide exposure. 

4.  Entitlement to service connection for sinus disorder, diagnosed as allergic rhinitis, to include as due to herbicide exposure. 

5.  Entitlement to service connection for asthma, to include as due to herbicide exposure.  

6.  Entitlement to service connection for arthritis, to include as due to herbicide exposure. 

7.  Entitlement to service connection for intestinal tumors, to include as due to herbicide exposure. 

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux disorder, to include as due to herbicide exposure. 

9.  Entitlement to service connection for atrial fibrillation, to include as due to herbicide exposure. 

10.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

11.  Entitlement to service connection for diabetic neuropathy in the right lower extremity, to include as due to herbicide exposure. 

12.  Entitlement to service connection for diabetic neuropathy in the left lower extremity, to include as due to herbicide exposure. 

13.  Entitlement to service connection for diabetic neuropathy in the right upper extremity, to include as due to herbicide exposure. 

14.  Entitlement to service connection for diabetic neuropathy in the left upper extremity, to include as due to herbicide exposure. 

15.  Entitlement to service connection for migraine headaches, to include as due to herbicide exposure. 
 
16.  Entitlement to service connection for disability manifested by night sweats, to include as due to herbicide exposure. 

17.  Entitlement to service connection for acne located on the face and neck, to include as due to herbicide exposure. 

18.  Entitlement to service connection for skin growths on hands, arms, face, and legs. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In March 2016, the Board remanded the matters for additional development.  The matters are now back before the Board.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran served in or visited the Republic of Vietnam during the Vietnam Era, or that he was otherwise exposed to herbicides in service.

2.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, Type II, was initially manifested in service, manifested within one year of service separation, is otherwise etiologically related to service, to include herbicide exposure.  

3.  The preponderance of the evidence is against a finding that the Veteran's peripheral vascular disease of the right lower extremity was initially manifested in service or is otherwise etiologically related to service, to include herbicide exposure.  

4.  The preponderance of the evidence is against a finding that the Veteran's peripheral vascular disease of the left lower extremity was initially manifested in service or is otherwise etiologically related to service, to include herbicide exposure.  

5.  The preponderance of the evidence is against a finding that the Veteran's allergic rhinitis was initially manifested in service or is otherwise etiologically related to service, to include herbicide exposure.  

6.  The preponderance of the evidence is against a finding that the Veteran's asthma was initially manifested in service or is otherwise etiologically related to service, to include herbicide exposure.  
7.  The preponderance of the evidence is against a finding that the Veteran's arthritis was initially manifested in service, manifested within one year of service separation, is otherwise etiologically related to service, to include herbicide exposure.  

8.  The preponderance of the evidence of record is against a finding that the Veteran has a current intestinal tumors disability.

9.  The preponderance of the evidence is against a finding that the Veteran's GERD was initially manifested in service or is otherwise etiologically related to service, to include herbicide exposure.  

10.  The preponderance of the evidence is against a finding that the Veteran's atrial fibrillation was initially manifested in service or is otherwise etiologically related to service, to include herbicide exposure.  

11.  The preponderance of the evidence is against a finding that the Veteran's hypertension was initially manifested in service, manifested within one year of service separation, is otherwise etiologically related to service, to include herbicide exposure.  

12.  The preponderance of the evidence is against a finding that the Veteran's diabetic neuropathy in the right lower extremity was initially manifested in service, manifested within one year of service separation, is otherwise etiologically related to service, to include herbicide exposure.  

13.  The preponderance of the evidence is against a finding that the Veteran's diabetic neuropathy in the left lower extremity was initially manifested in service, manifested within one year of service separation, is otherwise etiologically related to service, to include herbicide exposure.  

14.   The preponderance of the evidence of record is against a finding that the Veteran has current diabetic neuropathy right upper extremity.

15.  The preponderance of the evidence of record is against a finding that the Veteran has current diabetic neuropathy left upper extremity.

16.  The preponderance of the evidence of record is against a finding that the Veteran has a current migraine headaches disability.

17.  The preponderance of the evidence of record is against a finding that the Veteran has a current disability manifested by night sweats.

18.  The Veteran's macules and papules of the face, claimed as acne and skin growths, are shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The requirements for service connection for diabetes mellitus, Type II, have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The requirements for service connection for peripheral vascular disease of the right lower extremity have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3.  The requirements for service connection for peripheral vascular disease of the left lower extremity have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  The requirements for service connection for allergic rhinitis have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

5.  The requirements for service connection for asthma have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

6.  The requirements for service connection for arthritis have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).

7.  The requirements for service connection for intestinal tumors have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

8.  The requirements for service connection for GERD have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

9.  The requirements for service connection for atrial fibrillation have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

10.  The requirements for service connection for hypertension have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).

11.  The requirements for service connection for diabetic neuropathy in the right lower extremity have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

12.  The requirements for service connection for diabetic neuropathy in the left lower extremity have not been met, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

13.  The requirements for service connection for diabetic neuropathy in the right upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

14.  The requirements for service connection for diabetic neuropathy in the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

15.  The requirements for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).

16.  The requirements for service connection for a disability manifested by night sweats have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

17.  Resolving reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for macules and papules of the face, claimed as acne and skin growths, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in March 2010, August 2010, and October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain chronic diseases, including diabetes mellitus, arthritis, and hypertension, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for diabetes mellitus, 
peripheral vascular disease of both lower extremities, sinus disorder, asthma, arthritis, intestinal tumors, GERD, atrial fibrillation, hypertension, diabetic neuropathy in all four extremities, migraine headaches, disability manifested by night sweats, acne, and skin growths.  He contends that his current disabilities are related to his military service, to include as due to herbicide exposure.  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  (The Department of Defense has also determined that herbicides were used along the Demilitarized Zone (DMZ) in Korea from April 1968 through August 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  However, the Veteran's service in Korea falls outside the temporal parameters of possible exposure to herbicides in Korea, and he cannot be found entitled to consideration of his claim based on the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv).)

In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. §  3.309(e).  Diabetes mellitus and early-onset peripheral neuropathy are diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent in service in order to qualify for presumptive service connection.  See 38 C.F.R. § 3.307(a)(6)(ii).  

Peripheral vascular disease, allergic rhinitis, asthma, arthritis, GERD, atrial fibrillation, hypertension, skin disorders, headaches, night sweats, and the Veteran's claimed skin disorders are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600  (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran asserts that he was exposed to herbicides while he was stationed at Kunsan Air Force Base, Korea, and performing his duties as a weather observer at the weather tower near the flight lines.  He believes that herbicides, including Agent Orange, were used to clear the foliage near and around the flight line at Kunsan Air Force Base.  In the alternative, the Veteran reports that towards the end of his deployment in Korea, he traveled to DaNang, Vietnam on temporary duty (TDY) assignment, and he was stationed there for three days while a part of a special operations missions.  He asserts that he should be afforded the presumption of exposure to herbicides as a result of his three days in DaNang, Vietnam.    

With respect to the Veteran's assertion that he was exposed to herbicides used to clear the foliage near and around the flight line at Kunsan Air Force Base in Korea while performing his duties as a weather observer at the weather tower near the flight lines, according to a March 2017 Joint Services Records Center (JSRRC) memorandum, the Veteran's herbicide exposure has not been corroborated.  In reaching this conclusion, the JSRRC memorandum noted that the Veteran's personnel record indicated that he served with the Det 10m 20 Weather Squadron MAC, Kunsan Air Force base in Korea, from August 1965 to August 1966.  The JSRRC memorandum noted that the personnel records indicated that the Veteran's military occupation specialty (MOS) was a weather observer.  The JSRRC memorandum indicated that the January through June 1966 history submitted by the 1st Weather Wing (the higher headquarters of the 20th Weather Squadron), documented that Detachment 10, 20th Weather Squadron was stationed at Kunsan Airbase in Korea.  The JSRRC memorandum indicated that the history was negative and did not report on or discuss the Veteran or personnel assigned to Det 10, 20th Weather Squadron being exposed to Agent Orange or tactical herbicides while performing their daily duty assignments.  The JSRRC memorandum noted that the history did not mention or document Agent Orange being stored near the weather tower.  Finally, the JSRRC memorandum indicated that the history was negative and did not report on unit personnel performing their duty assignments on or near or in the proximity of the DMZ.

The Board affords high probative value to the memorandum by JSRRC, which indicates that the Veteran would not have presumably come into direct contact with herbicides while stationed at Kunsan Airbase in Korea, as the information is based upon a review of relevant documents.  These documents are found to be a more reliable source of information than the Veteran's recollections of coming into contact with herbicides used to clear the foliage near and around the flight line at Kunsan Air Force Base.  In this regard, the Veteran is not shown to be competent to determine by sight, smell, etc. that he came in contact with foliage that was contaminated by herbicides.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Next, with respect to the Veteran's claim that towards the end of his deployment in Korea, he traveled to DaNang, Vietnam on TDY assignment, and he was stationed there for three days while a part of a special operations mission, the evidence weighs against finding that the Veteran served in or visited the Republic of Vietnam during the Vietnam Era.  The Veteran's service treatment records, military personnel records, and VA Form DD-214 do not contain any evidence that the Veteran set foot in the landmass of Vietnam.  

The JSRRC was also unable to verify the Veteran's claim that he was stationed in DaNang, Vietnam for three days while a part of a special operations mission.  In a March 2017 memorandum, the JSRRC indicated that a search of the July through December 1966 history submitted by the 1st Weather Wing (the higher headquarters of the 20th Weather Squadron), documented that Detachment 10, 20th Weather Squadron was stationed at Kunsan Airbase in Korea.  The JSRRC indicated that this history did not mention or document any incidents involving this squadron in Vietnam during the reporting period.

In light of these records, the Board finds that the weight of the evidence does not support the Veteran's assertions that towards the end of his deployment in Korea, he traveled to DaNang, Vietnam on TDY assignment, and he was stationed there for three days while a part of a special operations mission.

Thus, the Board finds that there is no probative evidence that the Veteran was exposed to herbicides, and no evidence that the Veteran served in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii).  As such, the Veteran is not entitled to a presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii and iv), and he must establish actual herbicide exposure to support his claims for service connection, or must demonstrate causation by some means other than herbicide exposure. 

As noted above, although the Veteran has not been shown to warrant a regulatory presumption of service connection as a result of in-service herbicide exposure, his claims must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

	Diabetes Mellitus

The Veteran has a current diagnosis of diabetes mellitus, Type II. However, the Veteran does not contend, and the record does not reflect, that his diabetes mellitus, Type II, first manifested during service or within one year of his separation from service.  The Veteran's service treatment records are negative for any findings, complaints, or treatment related to blood sugar problems or diabetes mellitus, and the post-service medical reports do not document any diabetes mellitus findings within the one year presumptive period following separation from service in 1966.  In addition, the evidence does not show, nor does the Veteran otherwise allege, that he continuously manifested symptoms of diabetes mellitus after his discharge from service.  The first post-service treatment record documenting diabetes in the claims file is from 2000, more than 30 years after his discharge from service.  Moreover, in a statement dated in June 2016, the Veteran indicated that he first noticed symptoms of diabetes in 1985, approximately 19 years after his discharge from service.  The Veteran has denied experiencing symptoms of diabetes during service.  See, e.g., August 2010 statement. 

Thus, the Veteran had no in-service evidence of diabetes mellitus, and there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  Furthermore, the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current residuals of diabetes mellitus to his active duty service.  Thus, service connection on a direct basis is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313 and is not shown to have otherwise been exposed to herbicides in service.  The Veteran's diabetes mellitus was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's diabetes mellitus is etiologically related to his active service.  Accordingly, service connection for diabetes mellitus is not warranted on any basis. 

	Peripheral Vascular Disease of the Right and Left Lower Extremities

The Veteran has a current diagnosis of peripheral vascular disease.  The Veteran does not contend, and the record does not reflect, that his peripheral vascular disease first manifested during service.  The Veteran's service treatment records are negative for any findings, complaints, or treatment related to peripheral vascular disease.  The first post-service treatment record documenting peripheral vascular disease in the claims file is from 2015, more than 40 years after his discharge from service.  

Thus, the Veteran had no in-service evidence of peripheral vascular disease, and there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  Furthermore, the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current peripheral vascular disease to his active duty service.  Instead, the evidence shows that the Veteran's peripheral vascular disease is related to his diabetes mellitus, which is not service-connected.  See July 2015 VA treatment record (noting peripheral vascular disease related to diabetes mellitus).  Thus, service connection on a direct basis is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313 and is not shown to have otherwise been exposed to herbicides in service.  The Veteran's peripheral vascular disease was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's peripheral vascular disease is etiologically related to his active service.  Accordingly, service connection for peripheral vascular disease is not warranted on any basis. 

	Allergic Rhinitis

The Veteran seeks service connection for a sinus disorder, to include as due to exposure to herbicides in service.  The Veteran has a current diagnosis of allergic rhinitis.

In a service treatment record dated in October 1962, the Veteran was treated for a cold with cough, rhinitis, and diarrhea.  The assessment was upper respiratory infection.  In January 1963, the Veteran complained of a sore throat and a productive cough.  The assessment was upper respiratory infection.  In September 1963, the Veteran complained of nasal congestion for the past three days.  On a report of medical history in May 1965, the Veteran indicated that he was in good health.  He denied ear, nose, or throat trouble, sinusitis, and hay fever.  In a periodic examination on that same date, the Veteran reported a history of frequent headaches in college, relieved by sinus drainage.  The Veteran's sinuses were evaluated as normal.  In December 1965, the Veteran complained of nasal stuffiness and a mild sore throat.  In June 1966, the Veteran complained of cough, nasal stuffiness, and general malaise.  On his July 1966 report of medical history on separation from service, the Veteran indicated that he was in good health.  He denied ear, nose, or throat trouble, sinusitis, and hay fever.  In his July 1966 examination on separation from service, the Veteran's sinuses were evaluated as normal.  Post-discharge VA treatment records show a diagnosis of allergic rhinitis in 1998.

The Veteran was afforded a VA examination in June 2016.  The examiner noted a diagnosis of allergic rhinitis in 1998.  The Veteran reported he was in Vietnam for a special ops mission just before he left service.   He reported that he was knocked unconscious but was not sure if he had trauma to his ears.  He indicated that he was medevac'd from Laos and found to have primarily superficial wounds.  He noted; however, that not long after discharge, he tried to go snorkeling and could not go very low due to ear pain.  He also reported post nasal drainage which has been present chronically for years.  He noted treatment with allergy medications.   He reported headaches frequently associated with pressure over his eyes.

In an opinion dated in July 2016, the VA examiner opined that the Veteran's allergic rhinitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness (upper respiratory infections in service).  The examiner noted that the service treatment records did not document treatment for sinusitis in service.  The examiner noted that the Veteran was seen on a few occasions for upper respiratory tract infections, but these were diagnosed and treated primarily as cold/viral infections.  The examiner found no indication that the Veteran had a chronic sinus condition while in service.  The examiner noted further that while the Veteran has been seen for complaints related to runny nose and congestion, he did not have a diagnosis of chronic sinusitis.  The examiner found that the Veteran had a diagnosis of allergic rhinitis in his problem list, dating as far back as 1998.  In addition, the examiner noted the Veteran was seen by ENT in 2005 due to complaints of chronic nasal congestion and he was diagnosed with nasal septal deviation and turbinate hypertrophy secondary to allergic rhinitis.  The examiner noted the Veteran was treated with flunisolide and responded well per the notes.  The examiner noted that the history the Veteran offered during the examination was also consistent with a diagnosis of allergic rhinitis, and his examination was similar to that described by the ENT in 2005.  The examiner noted that a review of the service treatment records did not indicate a diagnosis of allergic rhinitis while in service.  The examiner noted that the Veteran had no typical complaints, such as sneezing or runny nose with allergen exposure, and the occurrences of his respiratory complaints were not so frequent as to suggest an allergic condition rather than the diagnosed colds.  The examiner noted that the Veteran had several report of medical history forms and physicals during his time in service and the Veteran did not indicate a history suggestive of allergic rhinitis or hay fever on any of them.

After reviewing the evidence, the Board finds that service connection for allergic rhinitis is not warranted.  Although there was one notation of "rhinitis" during service and various complaints related to upper respiratory infections, no indication of an ENT disorder was documented at separation from service or in VA treatment records dated subsequent to service until 1998, more than 30 years after the Veteran's discharge from service.  Moreover, the Veteran has not indicated that he experienced symptoms of his allergic rhinitis continuously since service.  The VA examiner found no indication that the Veteran had a chronic sinus condition in service and opined that the Veteran's allergic rhinitis was less likely than not incurred in or caused by the Veteran's upper respiratory infections in service.  Here, the Board finds that the opinion from the VA examiner is most probative as the examiner fully considered the Veteran's medical history and reported and observed symptoms.  Finally, with respect to the Veteran's claims that his allergic rhinitis is related to his exposure to herbicides in service, as discussed above, the Board finds there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  

In light of the foregoing, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for allergic rhinitis.  

	Asthma

The Veteran has a current diagnosis of asthma.  The Veteran does not contend, and the record does not reflect, that his asthma first manifested during service.  See, e.g., August 2010 statement.  The Veteran's service treatment records are negative for any findings, complaints, or treatment related to asthma and the Veteran's respiratory system was evaluated as normal on his discharge examination.  The first post-service treatment record documenting a history of asthma in the claims file is from 2000, more than 30 years after his discharge from service.  Moreover, in a statement dated in August 2010, the Veteran reported that his asthma was diagnosed 30 years prior, approximately 14 years after his discharge from service.  

Thus, the Veteran had no in-service evidence of asthma, and there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  Furthermore, the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current asthma to his active duty service.  Thus, service connection on a direct basis is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313 and is not shown to have otherwise been exposed to herbicides in service.  The Veteran's asthma was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's asthma is etiologically related to his active service.  Accordingly, service connection for asthma is not warranted on any basis. 

	Arthritis

VA treatment records show treatment for degenerative joint disease and arthritis in various joints, confirmed by x-ray imaging.  See, e.g., October 2000 VA treatment record (noting a past medical history of degenerative joint disease of the lumbar spine, December 2012 VA treatment record (indicating x-ray imaging revealed multifocal degenerative joint disease of the left hand), August 2015 VA treatment record (indicating x-ray imaging revealed moderate degenerative joint disease of the right knee joint). However, the Veteran does not contend, and the record does not reflect, that his arthritis first manifested during service or within one year of his separation from service.  The Veteran's service treatment records are negative for any findings, complaints, or treatment related to arthritis or joint problems, and the post-service medical reports do not document any findings of arthritis within the one year presumptive period following separation from service in 1966.  In addition, the evidence does not show, nor does the Veteran otherwise allege, that he continuously manifested symptoms of arthritis after his discharge from service.  The first post-service treatment record documenting arthritis in the claims file is from 2000, more than 30 years after his discharge from service.  

Thus, the Veteran had no in-service evidence of arthritis, and there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  Furthermore, the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current arthritis to his active duty service.  Thus, service connection on a direct basis is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313 and is not shown to have otherwise been exposed to herbicides in service.  The Veteran's arthritis was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's arthritis is etiologically related to his active service.  Accordingly, service connection for arthritis is not warranted on any basis. 

	Intestinal Tumors

The Veteran seeks service connection for intestinal tumors, claimed as due to herbicide exposure in service.

Service treatment records do not reveal any complaints of, treatment for, or diagnosis of intestinal tumors.  In November 1964, the Veteran complained of an upset stomach with vomiting.  The impression was gastroenteritis.  On separation from service in July 1966, the Veteran denied stomach, liver, or intestinal trouble.  His separation examination on that date did not reveal any intestinal trouble.  Post-service VA treatment records fail to show any diagnoses pertaining to intestinal tumors.  

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a disability manifested by intestinal tumors currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current disability manifested by intestinal tumors, the Board finds that service connection must be denied.

Here, the evidence unequivocally shows that the Veteran has not established intestinal tumors pathology or disability at any time during the course of the appeal.  
The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, the weight of the evidence is against a finding that the Veteran had an intestinal tumors disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

      GERD

The Veteran has a current diagnosis of GERD.  The Veteran does not contend, and the record does not reflect, that his GERD first manifested during service.  See, e.g., June 2016 statement (reporting acid reflux since the 1970's).  The Veteran's service treatment records are negative for any findings, complaints, or treatment related to GERD.  The first post-service treatment record documenting GERD in the claims file is from 2000, more than 30 years after his discharge from service.  

Thus, the Veteran had no in-service evidence of GERD, and there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  Furthermore, the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current GERD to his active duty service.  Thus, service connection on a direct basis is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313 and is not shown to have otherwise been exposed to herbicides in service.  The Veteran's GERD was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's GERD is etiologically related to his active service.  Accordingly, service connection for GERD is not warranted on any basis. 

	Atrial Fibrillation

The Veteran has a current diagnosis of atrial fibrillation.  The Veteran does not contend, and the record does not reflect, that his atrial fibrillation first manifested during service.  The Veteran's service treatment records are negative for any findings, complaints, or treatment related to heart problems or atrial fibrillation.  On the Veteran's discharge examination, his heart was within normal limits. The first post-service treatment record documenting atrial fibrillation in the claims file is from 2009, more than 40 years after his discharge from service.  

Thus, the Veteran had no in-service evidence of atrial fibrillation, and there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  Furthermore, the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current atrial fibrillation to his active duty service.  Thus, service connection on a direct basis is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313 and is not shown to have otherwise been exposed to herbicides in service.  The Veteran's atrial fibrillation was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's atrial fibrillation is etiologically related to his active service.  Accordingly, service connection for atrial fibrillation is not warranted on any basis. 

	Hypertension

The Veteran has a current diagnosis of hypertension.  The Veteran does not contend, and the record does not reflect, that his hypertension first manifested during service or within one year of his separation from service.  The Veteran's service treatment records are negative for any findings, complaints, or treatment related to hypertension, and the post-service medical reports do not document any findings of hypertension within the one year presumptive period following separation from service in 1966.  Moreover, in his Report of Medical History on separation from service, the Veteran specifically denied having high blood pressure and his examination on that date did not reveal elevated blood pressure readings.  In addition, the evidence does not show, nor does the Veteran otherwise allege, that he continuously manifested symptoms of hypertension after his discharge from service.  The first post-service treatment record documenting a history of hypertension in the claims file is from 2000, more than 30 years after his discharge from service.  

Thus, the Veteran had no in-service evidence of hypertension, and there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  Furthermore, the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current residuals of hypertension to his active duty service.  Thus, service connection on a direct basis is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313 and is not shown to have otherwise been exposed to herbicides in service.  The Veteran's hypertension was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's hypertension is etiologically related to his active service.  Accordingly, service connection for hypertension is not warranted on any basis. 

	Diabetic Neuropathy in the Right and Left Lower Extremities

The Veteran has a current diagnosis of diabetic neuropathy in the right and left lower extremities.  The Veteran does not contend, and the record does not reflect, that his diabetic neuropathy in the right and left lower extremities first manifested during service.  The Veteran's service treatment records are negative for any findings, complaints, or treatment related to diabetic neuropathy in the right and left lower extremities.  The first post-service treatment record documenting diabetic neuropathy in the right and left lower extremities in the claims file is from 2010, more than 40 years after his discharge from service.  

Thus, the Veteran had no in-service evidence of diabetic neuropathy in the lower extremities, and there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  Furthermore, the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current diabetic neuropathy of the lower extremities to his active duty service.  Instead, the evidence shows that the Veteran's diabetic neuropathy of the lower extremities is related to his diabetes mellitus, which is not service-connected.  Thus, service connection on a direct basis is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313 and is not shown to have otherwise been exposed to herbicides in service.  The Veteran's diabetic neuropathy of the lower extremities was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's diabetic neuropathy of the lower extremities is etiologically related to his active service.  Accordingly, service connection for diabetic neuropathy of the lower extremities is not warranted on any basis. 


	Diabetic Neuropathy in the Right and Left Upper Extremities

The Veteran seeks service connection for diabetic neuropathy in the right and left upper extremities, claimed as due to herbicide exposure in service.

The Veteran's service treatment records are negative for any findings, complaints, or treatment related to diabetic neuropathy in the right and left upper extremities.  Although post-service VA treatment records contain diagnoses of right and left lower extremity diabetic neuropathy, the treatment records do not contain a diagnosis of upper extremity diabetic neuropathy.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that diabetic neuropathy in the right and left upper extremities currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have current diabetic neuropathy in the right and left upper extremities, the Board finds that service connection must be denied.

Here, the evidence unequivocally shows that the Veteran has not established diabetic neuropathy pathology or disability in the right or left upper extremities at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, the weight of the evidence is against a finding that the Veteran had diabetic neuropathy in the right or left upper extremities at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing that the disabilities in question have been present at any time during the pendency of the claims; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

	Migraine Headaches

The Veteran seeks service connection for a migraine headaches disability, claimed as due to herbicide exposure in service.  He reported experiencing migraines during service.  See December 2015 hearing testimony; see also August 2010 statement.

The Veteran's service treatment records are negative for any findings, complaints, or treatment related to migraine headaches.  In a May 1965 periodic examination, the Veteran reported a history of frequent headaches in college relieved by sinus drainage.  However, the examination did not reveal any complications or sequelae.  On separation from service in July 1966, the Veteran denied frequent or severe headaches.  Post-service VA treatment records are also negative for any findings, complaints, or treatment related to migraine headaches.  Moreover, in a statement dated in June 2016, the Veteran reported that his migraines had subsided since the 1980's.  See also August 2010 statement (describing migraine headaches from 1965 to 1985).

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a migraine headaches disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current migraine headaches disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's assertions are outweighed by the VA treatment records demonstrating no pathology or diagnosis of a current migraine headaches disability.  

Here, the evidence unequivocally shows that the Veteran has not established migraine headaches pathology or disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, the weight of the evidence is against a finding that the Veteran had a migraine headaches disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

	Disability Manifested by Night Sweats

The Veteran seeks service connection for a disability manifested by night sweats, claimed as due to herbicide exposure in service.

The Veteran's service treatment records are negative for any findings, complaints, or treatment related to night sweats.  In his reports of medical history throughout service, the Veteran specifically denied experiencing night sweats.

Although the Veteran currently complains of night sweats, the relevant medical evidence of record does not include any diagnosis for an underlying disability manifested by night sweats.  See, e.g., February 2016 VA treatment record (complaints of night sweats with no diagnosis rendered).  The treatment records do not document any other complaints or diagnoses pertaining to a disability manifested by night sweats.

A review of the evidence of record does not show that any chronic disability manifested by night sweats has ever been diagnosed to account for the Veteran's current complaints.  As such, the medical evidence shows that the Veteran has not been diagnosed with any clinically pertinent disability manifested by night sweats at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Brammer, 3 Vet. App. at 225.  

While the Veteran may experience some night sweat symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In this matter, neither the Veteran nor his representative has identified any particular current disorder underlying the complaints of night sweats.  

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107 ; Gilbert, supra.

      Acne and Skin Growths

The Veteran seeks service connection for acne and skin growths.  He contends that his acne began in service and continued thereafter.  See December 2015 hearing testimony (testifying that he had zits all across the top of his back and under his eyes during service); see also August 2010 statement (describing moderately severe acne on his face and back from 1966 to 1977, which was mild now).  He also notes that he had some skin growths burnt off by his dermatologist.

The Veteran's service treatment records are negative for any findings, complaints, or treatment related to acne or skin growths.  The Veteran's skin was evaluated as normal in all of his examinations during service.  Post-service VA treatment records show that in August 2010, the Veteran reported a history of acne which developed years ago.  In December 2010, the Veteran was noted to have six scaly pink macules on his left temple, vertex scalp and left helix.  He also had a thin papule on the left medial side of his nose.  A diagnosis was not rendered at that time.   

As an initial matter, the Board notes that there is some question as to whether the Veteran has a current diagnosis of acne and/or skin growths.  In this regard, none of the VA treatment records have actually rendered a diagnosis of acne and/or skin growths.  However, the Board finds that even if the Veteran's acne and/or skin growths have currently resolved, the Veteran had signs and symptoms of acne and or skin growths in the form of macules and papules during the pendency of this claim.  See, e.g., December 2010 VA treatment record (noting six scaly pink macules on the left temple, vertex scalp and left helix, and a thin papule on the left medial side of the nose); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Accordingly, as there are clinical findings of macules and papules during the appeal period, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active duty service and the disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds the Veteran's lay statements describing the onset and chronicity of his acne are consistent with the post-service treatment records noting the presence of scaly pink macules and papules on the face.  Thus, his statements are deemed competent and credible and are supported by the later clinical findings of macules and papules. 

In light of the Veteran's competent and credible accounts regarding his acne, the current clinical findings of macules and papules on the face, and resolving doubt in the Veteran's favor, the Board finds that service connection is warranted.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the Veteran's macules and papules on the face, claimed as acne and skin growths, are as likely as not related to his service.  Accordingly, service connection for macules and papules on the face, claimed as acne and skin growths, is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include ulcers, is denied. 

Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include ulcers, is denied. 

Entitlement to service connection for allergic rhinitis (claimed as sinus disorder), to include as due to herbicide exposure, is denied. 

Entitlement to service connection for asthma, to include as due to herbicide exposure, is denied.  


Entitlement to service connection for arthritis, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for intestinal tumors, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux disorder, is denied. 

Entitlement to service connection for atrial fibrillation, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for diabetic neuropathy in the right lower extremity is denied. 

Entitlement to service connection for diabetic neuropathy in the left lower extremity is denied. 

Entitlement to service connection for diabetic neuropathy in the right upper extremity is denied. 

Entitlement to service connection for diabetic neuropathy in the left upper extremity is denied. 

Entitlement to service connection for migraine headaches, to include as due to herbicide exposure, is denied. 
 
Entitlement to service connection for disability manifested by night sweats, to include as due to herbicide exposure, is denied. 


Entitlement to service connection for macules and papules on the face, claimed as acne and skin growths, is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


